Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-11 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Claim 1-11 are directed to the abstract idea of organizing human activity.
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1 and 11 when “taken as a whole,” are directed to the abstract idea of an organizing human activity. 

The above claim falls within an organizing human activity and thus, the claims are directed to an abstract idea under the first prong of Step 2A.)

Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…work instruction system… a production progress management device; and a work instruction device, wherein the production progress management device includes a communication unit…a product signal storage unit…”

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 2-10 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claims 1-11 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 11 do include various elements that are not directed to the abstract idea.  These elements include, “…work instruction system… a production progress management device; and a work instruction device, wherein the production progress management device includes a communication unit…a product signal storage unit…”

 These amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig.1-2 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 2-10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 11.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ninomiya (US Pub. No. US 20060212323 A1) (hereinafter, Ninomiya).As per claim 1,
Ninomiya teaches, 
A work instruction system comprising: 
A production progress management device; 
(Abstract)
And a work instruction device, wherein the production progress management device includes a communication unit configured to communicate with the work instruction device, 
(paragraph 51, noting “…A server that is connected to a terminal via a communication network and that calculates an effects on product delivery conditions in accordance with a change of component procurement conditions sent from the terminal to transmit the calculated effect to the terminal…”)


(Fig. 3B and corresponding paragraph 294, wherein the “status” element/column teaches the status of the product within the manufacturing process, i.e. position information of a product)

A product in-progress process estimation unit configured to estimate an in-progress process of the product using the position information of the product, 
(paragraph 356-357, noting, “…As shown in FIG. 2E, one product is manufactured by subjecting material X to the first process A1, the second process A2, and the final process A3 in this order. This production schedule shows 130 materials at the material status. However, the production schedule considers the existence of a defect rate to estimate that the first process A1 provides 120 works-in-process, the second process A2 provides 110 works-in-process, and the final process A3 provides 100 works-in-process…”)

And a production progress estimation and update unit configured to estimate production progress of the product in accordance with a change in the position information of the product and update production progress information, 
(Paragraph 378, noting “…For example, based on the capacity requirement of FIG. 3FA-3FC, it is found that Manufacturing Section 1 has a great number of works and 

And the work instruction device includes a communication unit configured to communicate with the production progress management device, 
(paragraph 48, noting “…A server that is connected to a terminal via a communication network and that calculates acceptable ordering conditions in accordance with a change of ordering conditions sent from the terminal to transmit the calculated conditions to the terminal…”)

A production progress storage unit configured to store the production progress information, 
(paragraph 54, noting “…and a production schedule storage area for storing production schedule, a production schedule determination device for determining the production schedule including a buffer based on the product inventory information, the component inventory information, and the component procurement lead time…”)

A data collection unit configured to obtain the production progress information updated from the production progress management device via the communication unit, 
(Paragraph 378 see above notations) 

A recommended work generation unit configured to generate recommended work information by using the updated production progress information for a predetermined product, 
(Paragraphs 379-382, teaching by example, noting “…In FIG. 3FA-3FC, when a schedule bar shown with "X" representing that the work cannot be undertaken is clicked, then detailed production management information is displayed…”)

And an output unit configured to display a work instruction based on a production plan of the product and the recommended work information.(Paragraphs 380-382, noting “…Although the schedule bars in this example are displayed with the frame by a thick line, the schedule bars also may be displayed with a different color (e.g., red)… If the final installation work cannot be postponed due to a relationship with a customer, it is required to request Komagome Kogyo to expedite the delivery date or to shorten the period for the total assembly for example. When Komagome Kogyo is to be requested to expedite the delivery date, then a desirable 

As per claim 2,
Ninomiya teaches, 
the work instruction system according to claim 1, wherein the work instruction device includes a start rule priority update unit configured to calculate and update a priority of start rules to be used when the recommended work information is to be generated from an in-progress work based on a predetermined performance value, and the start rule priority update unit is configured to automatically update the start rules for each process based on the performance value
(paragraph 173, noting “…production preparation situation calculation device calculates the production preparation situation within a predetermined period before and after a desired investigation time and the capacity requirement calculation device calculates a capacity requirement in a predetermined period before and after the desired investigation time. The predetermined period is different depending on the type of a product subjected to production control…”) as per claim 3,

The work instruction system according to claim 1, wherein the production progress management device includes a worker signal storage unit including information for specifying a position of a worker in time series, and a facility performance storage unit including information for specifying an operating status of a facility for manufacturing the product in time series, and the production progress estimation and update unit is configured to determine that the process is started when the position information of the product and the information for specifying the position of the worker are in positions of the same process and the facility in the process operates at the same time point.(Paragraph 376 and Figs. 13FA-FC; Noting: “…As shown in FIG. 3FA-3FC, the Gantt chart-based display provides an understanding of the entire work schedule. In the display as described above, the production preparation situation according to the present invention is calculated by the production preparation situation calculation device F112…”)
As per claim 4,
Ninomiya teaches, 
the work instruction system according to claim 1, wherein the production progress estimation and update unit is configured to estimate that the production progress of the product does not change when the position information of the product does not 
As per claim 5,
Ninomiya teaches, 
the work instruction system according to claim 1, wherein the production progress estimation and update unit is configured to estimate that the production progress of the product does not change when the position information of the product does not change, and estimate that a process at a changed position is started when the position 
As per claim 6,
Ninomiya teaches, 
the work instruction system according to claim 1, wherein the production progress estimation and update unit is configured to estimate that the production progress of the product does not change when the position information of the product does not change, estimate that a process of the product is waited when the position information changes and the changed position is a predetermined parts storage, and estimate that a process at a changed position is started when the position information changes and the changed position is not a predetermined parts storage.(Paragraphs 376-380)
As per claim 7, 
Ninomiya teaches, 
The work instruction system according to claim 1, wherein the work instruction device includes a start rule priority update unit configured to calculate and update a priority of start rules to be used when generating the recommended work information from an in-progress work such that a work having a higher compliance rate has a higher priority, and the start rule priority update unit is configured to automatically 
As per claim 8,
Ninomiya teaches, 
The work instruction system according to claim 1, wherein the work instruction device includes a production performance storage unit configured to store a throughput for each process related to the product, and the output unit is configured to output a graph that compares a planned value of the production plan with the throughput
(Figs. 13B and 14B).As per claim 9,
Ninomiya teaches, 
he work instruction system according to claim 1, wherein the output unit is configured to output a graph showing, in a grid pattern, which process each product is in
(Fig. 7FC).As per claim 10,

The work instruction system according to claim 1, wherein the output unit is configured to output a graph showing, in a grid pattern, which process each product is in, and output in a manner such that the product can be distinguished between started and waiting
(Fig. 6B and 10 B).

As per claim 11,
Claim 11 discloses similar limitations to claim 1. Therefore, it is rejected under similar rationale as claim 1. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623